DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/14/2020 and 1/20/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1:	Claim(s) 1, 2, 4, 5, 7,  9-11, 13, 14, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 8,792,050 B2 Shinohara et al.
2:	As for Claim 1, Shinohara et al depicts in Figure 1 and teaches on Column 5, Lines 58-67, Column 13, Lines 64-67 and Column 14, Lines 32-46 A frame (1) for an image capture device (2), comprising: a frame body (1) configured to receive and secure the image capture device (20); a frame I/O interface (60) configured to mate with an imaging I/O interface (55) of the image capture device (2) when the image capture device (20) is secured within the frame body (1); a frame interface seal  (58) configured to 
3:	As for Claim 2, Shinohara et al depicts in Figure 58 wherein the frame accessory includes one or more of a frame microphone (218), another frame I/O interface (hot shoe), or a frame battery (204).
4:	As for Claim 4, Shinohara et al depicts in Figure 58 wherein the frame accessory includes the frame battery (204), and wherein the frame battery (204) increases battery life for the image capture device (20) through power transfer using the mated frame I/O interface (60) the imaging I/O interface (55) when the image capture device (2) is secured within the frame (1).
5:	As for Claim 5, Shinohara et al depicts in Figures 58 and 64-67 and teaches on Column 35, Line 62 thru Column 36, Line 17 wherein the frame accessory (device connected to hot shoe 5d) includes the other frame I/O interface (hot shoe 5d), and wherein the other frame I/O interface (5d) is configured to facilitate one or more of power and data communications between the frame (1) and an imaging accessory (multiple devices connectable to 5d). 
6:	As for Claim 7, Shinohara et al depicts in Figures 58 and 64-67 and teaches on Column 35, Line 62 thru Column 36, Line 17 wherein the imaging accessory includes one or more of a display (1g) or a lighting accessory.
7:	As for Claim 9, Shinohara et al depicts in Figure 41 further comprising: frame button interfaces (5z and 5y) disposed on the frame body (1) that cover or otherwise allow a user to interact with corresponding interfaces of the image capture device (2).

9:	As for Claim 11, Shinohara et al depicts in Figure 1 and teaches on Column 5, Lines 58-67, Column 13, Lines 64-67 and Column 14, Lines 32-46 A frame (1) for an image capture device (2), comprising: a frame body (1) configured to receive and secure the image capture device (2); a frame communication interface (60), wherein the frame communication interface (60) is configured to slidably mate with an imaging communication interface (55) of the image capture device (2) when the image capture device (2) is secured within the frame body (1), and wherein when mated, the frame communication interface (60) and the imaging communication interface (55) facilitate one or more of power and data communications between the frame (1) and the image capture device (2); and a frame accessory communication interface (hot shoe 5d), wherein the frame accessory communication interface (5d) is configured to mate with an accessory communication interface associated with an imaging accessory (Shinohara et al depicts in Figures 8 and 64-67 and teaches on Column 35, Line 62 thru Column 36, Line 17), and wherein when mated, the frame accessory communication interface and the accessory communication interface facilitate one or more of power and data communications between the frame (1) or the image capture device (2) and the imaging accessory (device connected to hot shoe 5d).
10:	As for Claim 13, Shinohara et al depicts in Figure 58 a frame accessory (multiple devices including 204, 210, and 218) disposed in the frame body (1), wherein when mated, the frame communication interface (60) and the imaging communication interface (55) facilitate one or more of power and data communications between the frame accessory multiple devices including 204, 210, and 218) and the image capture device (1).
11:	As for Claim 14, Claim 14 is rejected for reasons discussed related to Claim 2.

13:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14:	Claims, 3, 6, 8, 15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,792,050 B2 Shinohara et al in view of Official Notice.
15:	As for Claim 3, Shinohara et al teaches a camera frame (1) that allows a camera (2) to be attached. Shinohara et al teaches many attachments including a microphone. However, does not teach the specifics of the microphone and does not teach the microphone has multi-directional.
Official notice is taken that it was well known in the art before the effective filing date of the claimed invention to use multi-directional microphones for the microphones in cameras in order to improve audio quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a multi-directional microphone for the microphone of Shinohara et al in order to improve audio quality.

	Official notice is taken that it was well known in the art before the effective filing date of the claimed invention to include cold shoe mounts on camera systems in order to allow devices such as tripods to be connected.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cold shoe connector on the frame (1) of Shinohara et al in order to enable devices such as tripods to be connected.
17:	As for Claim 8, Shinohara et al teaches a camera frame (1) that allows a camera (2) to be attached. Shinohara et al teaches many attachments including an electronic viewfinder attached to the cold shoe. However, Shinohara et al does not teach the display connected to the hot shoe is a display, and wherein when the display is coupled to the frame in a selfie-based orientation, the display is positioned to allow a user to preview footage of the user being captured by the image capture device.
Official notice is taken that it was well known in the art before the effective filing date of the claimed invention to have external rotatable displays connected to the hot shoe of a camera in order to allow the display to be rotated and viewed when a user is taking a selfie thereby allowing a user to preview footage of the user being captured by the image capture device and therefore, improving image quality.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an external rotatable display connected to the hot shoe of a camera in order to allow the display to be rotated and viewed when a user is taking a selfie thereby allowing a user to preview footage of the user being captured by the image capture device and therefore, improving image quality.

19:	As for Claim 18, Claim 18 is rejected for reasons discussed related to Claim 8.
20:	Claims 12. 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 8,792,050 B2 Shinohara et al in view of US 2014/0353178 A1 Kim.
21:	As for Claim 12, Shinohara et al teaches the frame body (1) is configured to engage sides of a housing of the image capture device (2). However, Shinohara et al does no teach the frame encloses the camera (1) on all sides and does not teach wherein the frame body has an open position for slidably receiving and removing the image capture device, and wherein the frame body has a closed position for securing the image capture device within the frame body.
Kim depicts in Figure 6 and teaches in Paragraph [0032] a frame for a camera that encloses the camera on all sides and has a locking door (30) that opens to receive the camera and locks closed to secure the camera. Kim teaches this locking door mechanism is advantageous because it better protects the camera from fall and provides waterproofing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera frame (1) of Shinohara et al to enclose the camera (2) on all sides and include the locking door (30) of Kim in order to better protect the camera from falls and to provide improved waterproofing.
22:	As for Claim 19, Shinohara et al depicts in Figure 1 and teaches on Column 5, Lines 58-67, Column 13, Lines 64-67 and Column 14, Lines 32-46 A system, comprising: an image capture device (2), comprising: a housing (2); an imaging communication interface (55); and an access door (Figure 2) removably coupled to the housing (in Figure 2 the access door is connected and in Figure 4 the access door is removed) such that a user is allowed access to the imaging communication interface (55) when the access door is in an open position or a removed position; and a frame (1), comprising: a frame body (1) configured to receive and secure the image capture device (2); Shinohara et al depicts in Figure 58 a frame accessory (including 204, 209, 210 and 218) disposed in the 
Kim depicts in Figure 6 and teaches in Paragraph [0032] a frame for a camera that encloses the camera on all sides and has a locking door (30) that opens to receive the camera and locks closed to secure the camera. Kim teaches this locking door mechanism is advantageous because it better protects the camera from fall and provides waterproofing.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the camera frame (1) of Shinohara et al to enclose the camera (2) on all sides and include the locking door (30) of Kim in order to better protect the camera from falls and to provide improved waterproofing.
23:	As for Claim 20, Claim 20 is rejected for reasons discussed related to Claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 24, 2021